DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification a first offset value between the reference time information and a discontinuous time,” and “a second offset value between the discontinuous time and a local time, and a date and time at which a change in a daylight savings time (DST) status is to occur.” Thus, the applicant is required to cancel/delete these limitations. If applicant contends this isn’t new matter, specific location, i.e., page #, line # should be pointed out. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8 and 13 of U.S. Patent No. 10,798,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims (2, 9 and 16) are fully disclosed or transparently found with obvious wording variations in claims (1-2,8 and 13) of patent ‘439 and allowing the invention defined by claims of the instant application would result in an unwarranted timewise extension of the monopoly defined by the invention of claims of the patent ‘439. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2018/0227626 A1) in view of Takahashi et al. (US 20030163480 A1).
 
Considering claim 2, a receiving apparatus comprising: circuitry configured to:
a) receive reference time information and metadata including information for executing processing related to the reference time information (receiving device 200; see at least, Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Fig.41, obtaining meta data; see also Figs. 98-99). 

b) execute processing related to the reference time information based on the metadata (the receiving device calculates PTSs of subsequent samples from parameters indicating a sample display order such as a POC (Proof Of Concept) assuming a fixed frame rate. Thus, to calculate a DTS and a PTS without using header information, it is necessary to perform transmission at a fixed frame rate. Further, when MF meta data is transmitted, the receiving device can calculate absolute values of a DTS and a PTS based on relative time information of the DTS or the PTS of the head sample indicated in the MF meta data, and an absolute value of a time stamp of an MPU head sample indicated in an MPU time stamp descriptor; HH0371 and 0370; Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Figs.19-20, 25-26, MPU meta data, paras. 270, 305-311, 399-401); wherein the metadata includes:
c) a first offset value between the reference time information and a discontinuous time (Fig.17 showing offset values given/included in the Header information; time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045, 1052 and 1032). 
d) a second offset value between the discontinuous time and a local time, and a date and time at which a change in a daylight savings time (DST) status is to occur (Fig.17 showing offset values given/included in the Header information;  time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045, 1052 and 1032), and 
e) wherein the local time is determined based on the reference time information and the metadata (control information obtaining unit 24 and PTS/DTS calculator 25, Figs. 25-28 and 32);
Nakazawa does not specifically disclose 
local time is determined based on the reference time information and the metadata. 
However, determining local time utilizing a reference time data and the metadata would be obvious to the skilled in the art. In that regard, and in the same field of art, Takahashi discloses metadata creation apparatus and metadata creation method. Specifically, Takahashi teaches metadata creation apparatus f10 (Fig.1) is also provided with contents encoding section 104 that encodes contents 11 and generates encoded contents 105.  Encoding formats available for contents encoding section 104 include MPEG (Moving Picture Experts Group)-1, MPEG-2, MPEG-4, MP-3 (MPEG-1 Layer 3), etc. Furthermore, contents encoding section 104 also creates contents time information 106.  Time information 106 is local time information indicated by a relative time with respect to a reference time of contents (para. [0054]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the Nakazawa reference, such being typical considerations of the skilled in the art, by providing a reference time information and the metadata as taught by Takahashi in order to obtain or generate accurate timing.

As to claim 3, the receiving apparatus according to claim 2, wherein: the discontinuous time includes UTC (Coordinated Universal Time), and the reference time information includes FTP (Precision Time Protocol) time information (“NTP is reference time information based on a coordinated universal time (UTC).  The UTC makes an adjustment for a leap second (hereinafter referred to as "leap second adjustment") in order to adjust a difference from an astronomical time based on a rotation velocity of the earth…”  (¶¶ 0895; see also at least ¶¶ 916, 926, 942, 957 and 966.

As to claim 4, the receiving apparatus according to claim 3, wherein: the metadata includes leap second information, and the leap second information is used in determining the UTC (correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; ¶¶ 0109-110 and 0115-116, disclosing the methods of “leap second insertion” and “leap second deletion”).

As to claim 5, the receiving apparatus according to claim 4, wherein the leap second information indicates whether a leap second is to be inserted into or deleted from the UTC (correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; ¶¶ 0109-110 and 0115-116, disclosing the methods of “leap second insertion” and “leap second deletion”).

As to claim 6, the receiving apparatus according to claim 3, wherein the second offset value indicates a difference in time between the UTC and a time zone (Fig.17 showing offset values given/included in the Header information;  time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045,1052 and 1032).

As to claim 7, the receiving apparatus according to claim 2, wherein:
the metadata includes time zone information of at least one of a component or an electronic program table, and the circuitry corrects a time zone of the at least one of the component or the electronic program table in accordance with the time zone information of the at least one of the component or the electronic program table (see para. 895-897,899; NTP reference time information in standard time; Fig.82; and, correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; see also the disclosure on ¶ 0299 regarding PMT program map table and other information included in the packet).

 Regarding claim 9, a method of a receiving apparatus, the method comprising:
 	a) receiving reference time information and metadata including information for executing processing related to the reference time information (receiving device 200; see at least, Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Fig.41, obtaining meta data; see also Figs. 98-99). 
reference time information based on the metadata (the receiving device calculates PTSs of subsequent samples from parameters indicating a sample display order such as a POC (Proof Of Concept) assuming a fixed frame rate. Thus, to calculate a DTS and a PTS without using header information, it is necessary to perform transmission at a fixed frame rate. Further, when MF meta data is transmitted, the receiving device can calculate absolute values of a DTS and a PTS based on relative time information of the DTS or the PTS of the head sample indicated in the MF meta data, and an absolute value of a time stamp of an MPU head sample indicated in an MPU time stamp descriptor; HH0371 and 0370; Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Figs.19-20, 25-26, MPU meta data, paras. 270, 305-311, 399-401); wherein the metadata includes: 
c) a first offset value between the reference time information and a discontinuous time (Fig.17 showing offset values given/included in the Header information; time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045, 1052 and 1032).
d) a second offset value between the discontinuous time and a local time, and a date and time at which a change in a daylight savings time (DST) status is to occur (Fig.17 showing offset values given/included in the Header information;  time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045,1052 and 1032), and 
Nakazawa does not specifically disclose e) wherein the local time is determined based on the reference time information and the metadata. 
However, determining local time utilizing a reference time data and the metadata would be obvious to the skilled in the art. In that regard, and in the same field of art, Takahashi discloses metadata creation apparatus and metadata creation method. Specifically, Takahashi teaches metadata creation apparatus f10 (Fig.1) is also provided with contents encoding section 104 that encodes contents 11 and generates encoded contents 105.  Encoding formats available for contents encoding section 104 include MPEG (Moving Picture Experts Group)-1, MPEG-2, MPEG-4, MP-3 (MPEG-1 Layer 3), etc. Furthermore, contents encoding section 104 also creates contents time information 106.  Time information 106 is local time information indicated by a relative time with respect to a reference time of contents (para. [0054]). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the Nakazawa reference, such being typical considerations of the skilled in the art, by providing a reference time information and the metadata as taught by Takahashi in order to obtain or generate accurate timing.

Regarding claim 16, a non-transitory computer-readable storage medium containing instructions which when executed by a processor cause the processor to perform a method, the method comprising:
a) receiving reference time information and metadata including information for executing processing related to the reference time information (receiving device 200; see at least, Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Fig.41, obtaining meta data; see also Figs. 98-99). 
 b) executing processing related to the reference time information based on the metadata, (the receiving device calculates PTSs of subsequent samples from parameters indicating a sample display order such as a POC (Proof Of Concept) assuming a fixed frame rate. Thus, to calculate a DTS and a PTS without using header information, it is necessary to perform transmission at a fixed frame rate. Further, when MF meta data is transmitted, the receiving device can calculate absolute values of a DTS and a PTS based on relative time information of the DTS or the PTS of the head sample indicated in the MF meta data, and an absolute value of a time stamp of an MPU head sample indicated in an MPU time stamp descriptor; HH0371 and 0370; Figs. 8-10 and 26, S21, S25-26; Fig.32, S501-S506; Figs.19-20, 25-26, MPU meta data, paras. 270, 305-311, 399-401); 
wherein the metadata includes:
Fig.17 showing offset values given/included in the Header information;  time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045,1052,1032).
d) a second offset value between the discontinuous tune and a local time, and a date and tune at which a change in a daylight savings time (DST) status is to occur (Fig.17 showing offset values given/included in the Header information;  time offset and data offset values ¶ 305; “…MF meta data includes DTS and PTS samples and information indicating size and offset,” ¶ 449; see also ¶¶476-8, 512-513; Figs. 96-99; showing time becoming discontinuous, see also ¶¶ 107, 1044-1045,1052,1032); and 
Nakazawa teaches control information obtaining unit 24 and PTS/DTS calculator 25, Figs. 25-28 and 32. However, Nakazawa fails to specifically disclose (e) wherein the local time is determined based on the reference time information and the metadata. 
Takahashi, in the same field of art, discloses metadata creation apparatus and metadata creation method. Specifically, Takahashi teaches metadata creation apparatus f10 (Fig.1) is also provided with contents encoding section 104 that encodes contents 11 and generates encoded contents 105.  Encoding formats available for contents encoding section 104 include MPEG (Moving Picture Experts Group)-1, MPEG-2, MPEG-4, MP-3 Time information 106 is local time information indicated by a relative time with respect to a reference time of contents (para. [0054]). It would have been therefore obvious to those skilled in the art before the effective filing date of the claimed invention to modify the Nakazawa reference, such being typical considerations of the skilled in the art, by providing a reference time information and the metadata as taught by Takahashi in order to obtain or generate accurate timing.
  
Claims 10-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2018/0227626 A1) in view of Takahashi et al. (US 20030163480 A1) further in view of Bursey (US 2009/0089078 A1).

As to claim 10, the method according to claim 9, wherein: the discontinuous time includes UTC (Coordinated Universal Time), and the reference time information includes FTP (Precision Time Protocol) time information.
While Nakazawa teaches correction at the time of leap second insertion, Nakazawa and Takahashi as modified above do not specifically use the terms “continuous time” and “discontinuous time.”  However, it’s known in the art that discontinuous or non-continuous time occurs because of leap second as well as daytime saving (DST).  Corrections are made to these non-continuous time by inserting leap para. 0084).  And that time zones around the world are expressed as positive or negative offsets from UTC. Also, discrete time is a non-continuous time (para. 0093). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bursey so that correct time enhancement or improvements can be accurately measured or made.

In regards to claim 11, the method according to claim 10, wherein: the metadata includes leap second information, and the leap second information is used in determining the UTC (correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; ¶¶ 0109-110 and 0115-116, disclosing the methods of “leap second insertion” and “leap second deletion.”)..

As to claim 12, the method according to claim 11, wherein the leap second information indicates whether a leap second is to be inserted into or deleted from the UTC correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; ¶¶ 0109-110 and 0115-116, disclosing the methods of “leap second insertion” and “leap second deletion.”)...

As to claim 13, see the rejection of claim 10.

In regards to claim 14, the method according to claim 9, wherein: the metadata includes time zone information of at least one of a component or an electronic program table, and a time zone of the at least one of the component or the electronic program table is corrected in accordance with the time zone information of the at least one of the component or the electronic program table (correction method of correcting timestamp by the receiver at the time of a leap second insertion, Figs. 98-100,104 and 106; ¶¶ 0109-110 and 0115-116, disclosing the methods of “leap second insertion” and “leap second deletion.”)
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
July 1, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422